MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017	ME	148	
Docket:	   Som-16-416	
Argued:	   May	10,	2017	
Decided:	  July	6,	2017	
	
Panel:	    SAUFLEY,	C.J.,*	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                           STATE	OF	MAINE	
                                                  	
                                                 v.	
                                                  	
                                           CLAUDIA	G.	VILES	
	
	
JABAR,	J.		

        [¶1]		Claudia	G.	Viles	appeals	from	a	judgment	entered	by	the	trial	court	

(Somerset	 County,	 Mullen,	 J.)	 upon	 a	 jury	 verdict	 finding	 her	 guilty	 of	 one	

count	 of	 theft	 by	 unauthorized	 taking	 or	 transfer	 (Class	 B),	 17-A	 M.R.S.	

§	353(1)(B)(1)	(2016),	eleven	counts	of	failure	to	pay	tax	or	file	a	Maine	State	

tax	return	(Class	D),	36	M.R.S.	§	5332(1)	(2016),	and	one	count	of	tampering	

with	public	records	or	information	(Class	D),	17-A	M.R.S.	§	456(1)(C)	(2016).		

On	 appeal,	 she	 contends	 that	 there	 was	 insufficient	 evidence	 for	 the	 jury	 to	

find	her	guilty	of	theft	by	unauthorized	taking	or	transfer	and	tampering	with	

public	records.		We	disagree	and	affirm.	


    *
     		Although	not	available	at	oral	argument,	Chief	Justice	Saufley	participated	in	the	development	
of	 this	 opinion.	 	 See	 M.R.	 App.	 P.	 12(a)	 (“A	 qualified	 justice	 may	 participate	 in	 a	 decision	 even	
though	not	present	at	oral	argument.”).	
2	

                                     I.		BACKGROUND	

       [¶2]	 	 Taking	 the	 evidence	 in	 the	 light	 most	 favorable	 to	 the	 State,	 the	

jury	 rationally	 could	 have	 found	 the	 following	 facts	 beyond	 a	 reasonable	

doubt.	 	 State	 v.	 Troy,	 2014	 ME	 9,	 ¶	 3,	 86	 A.3d	 591.	 	 From	 at	 least	 1998	 until	

2015,	 Viles	 was	 the	 elected	 tax	 collector	 for	 the	 Town	 of	 Anson,	 Maine	 (the	

“town”).		She	was	the	sole	Town	employee	responsible	for	registering	motor	

vehicles	 and	 collecting	 the	 affiliated	 excise	 taxes,	 as	 well	 as	 preparing	 a	

treasurer’s	 receipt	 indicating	 the	 amount	 of	 taxes	 collected	 to	 deposit	 at	 the	

bank.	 	 Although	 the	 Town	 treasurer	 would	 confirm	 that	 the	 amount	 on	 the	

treasurer’s	receipt	matched	the	amount	of	checks	and	cash	that	Viles	provided	

for	 deposit	 and	 would	 sign	 the	 treasurer’s	 receipt,	 the	 treasurer	 did	 not	

confirm	that	the	amount	indicated	for	deposit	on	the	treasurer’s	receipt	was	

supported	by	vehicle	registration	forms.		Prior	to	preparing	each	deposit,	Viles	

kept	the	cash	and	checks	she	collected	in	a	bag	that	she	usually	stored	in	her	

desk	 drawer	 at	 work;	 on	 occasion	 she	 was	 seen	 taking	 the	 bag	 home.	 	 Her	

deposits	 were	 irregular	 and	 rarely	 timely,	 sometimes	 occurring	 as	 much	 as	

three	months	apart.			

       [¶3]		For	most	of	her	tenure	as	tax	collector,	Viles	tallied	the	excise	taxes	

and	prepared	treasurer’s	receipts	for	deposit	by	hand.		In	September	2014,	a	
                                                                                        3	

new	 treasurer	 implemented	 “cash	 receipting”	 through	 TRIO,	 a	 computer	

program	that	reconciled	 receipts	on	a	daily	basis	and	provided	a	 report	that	

included	 the	 total	 amount	 of	 excise	 taxes	 entered	 on	 vehicle	 registration	

forms.	 	 On	 January	 19,	 2015,	 the	 treasurer	 ran	 TRIO	 reports	 for	 2014	 in	

preparation	 for	 an	 annual	 town	 financial	 audit.	 	 Upon	 reviewing	 a	 report	 of	

excise	taxes,	the	treasurer	discovered	that	the	amount	of	taxes	collected	was	

higher	than	what	Viles	had	provided	in	deposits.		The	treasurer	asked	Viles	to	

provide	 motor	 vehicle	 registration	 reports	 and	 treasurer’s	 receipts	 to	

reconcile	 the	 conflicting	 figures,	 but	 Viles	 did	 not	 produce	 those	 documents.		

The	 treasurer	 then	 informed	 Viles,	 the	 chairman	 of	 the	 town	 board	 of	

selectmen,	and	the	town	auditor	about	the	discrepancy.			

      [¶4]	 	 An	 investigation	 by	 the	 town	 auditor	 revealed	 that,	 for	 tax	 year	

2014,	there	were	shortfalls	totaling	$90,109.76	in	Viles’s	excise	tax	deposits.		

The	 town	 requested	 that	 the	 auditor	 check	 previous	 years’	 records	 for	

additional	 shortfalls.	 	 When	 the	 treasurer	 attempted	 to	 collect	 the	 necessary	

motor	 vehicle	 registrations	 in	 order	 to	 confirm	 Viles’s	 reporting	 of	 collected	

taxes,	 the	 registration	 documentation	 could	 not	 be	 found	 in	 the	 town	 office.		

Viles	 reported	 that	 she	 had	 removed	 the	 documents	 from	 the	 building,	 and,	

following	 her	 receipt	 of	 a	 letter	 from	 the	 town’s	 attorney	 insisting	 that	 she	
4	

return	 the	 records,	 she	 returned	 them	 “piecemeal,”	 but	 never	 returned	

records	for	2010.1		The	auditor	obtained	copies	of	the	registration	documents	

from	the	State,	and	after	reviewing	previous	years,	found	shortfalls	for	2013	

of	 $112,491.09;	 for	 2012	 of	 $125,355.35;	 for	 2011	 of	 $110,756.34;	 and	 for	

2010	 of	 $62,236;	 and	 confirmed	 that	 the	 money	 had	 not	 been	 improperly	

deposited	to	other	town	accounts	or	mixed	up	with	other	deposits.			

          [¶5]	 	 On	 September	 3,	 2015,	 Viles	 was	 indicted	 by	 grand	 jury	 for	 one	

count	 of	 theft	 by	 unauthorized	 taking	 or	 transfer	 (Class	 B),	 17-A	 M.R.S.	

§	353(1)(B)(1),	 eleven	 counts	 of	 failure	 to	 pay	 tax	 or	 file	 a	 return	 (Class	 D),	

36	M.R.S.	 §	5332(1),	 and	 one	 count	 of	 tampering	 with	 public	 records	 or	

information	 (Class	 D),	 17-A	 M.R.S.	 §	456(1)(C).	 	 She	 pleaded	 not	 guilty	 to	 all	

charges.				

          [¶6]	 	 Following	 a	 jury	 trial	 held	 on	 June	 20,	 21,	 and	 22,	 2016,	 the	 jury	

returned	guilty	verdicts	on	all	counts.		The	trial	court	sentenced	Viles	to	eight	

years’	imprisonment	for	Count	1,	with	all	but	five	years	suspended	and	three	

years	of	probation,	to	run	concurrently	with	nine	months’	imprisonment	each	

for	Counts	2	through	13;	as	well	as	$566,257.65	in	restitution—$500,948	for	



     1	
    	 The	 missing	 registration	 documents	 were	 never	 found,	 despite	 the	 execution	 of	 a	 search	
warrant	at	Viles’s	home.			
                                                                                       5	

theft	of	excise	taxes	and	$65,309.65	for	economic	losses—payable	to	the	town.		

She	timely	appeals.		See	M.R.	App.	P.	2(b)(2)(A).			

                                  II.		DISCUSSION	

	     [¶7]	 	 Viles	 contends	 on	 appeal	 that	 there	 was	 insufficient	 evidence	 for	

the	jury	to	find	her	guilty	of	(1)	theft,	because	the	evidence	did	not	establish	

that	 she	 had	 taken	 exclusive	 possession	 of	 stolen	 money;	 and	 (2)	tampering	

with	 public	 records,	 because	 the	 State	 could	 not	 prove	 what	 type	 of	

documents	 had	 been	 tampered	 with	 or	 that	 the	 records	 had	 been	 removed.		

We	review	each	of	these	arguments	in	turn,	viewing	the	evidence	in	the	light	

most	 favorable	 to	 the	 State,	 to	 determine	 “whether	 the	 fact-finder	 could	

rationally	 have	 found	 each	 element	 of	 the	 offense[s]	 beyond	 a	 reasonable	

doubt.”	 	 State	 v.	 Reed,	 2013	 ME	 5,	 ¶	 9,	 58	 A.3d	 1130	 (quotation	 marks	

omitted).	

A.	   Theft	by	Unauthorized	Taking	

	     [¶8]		To	find	Viles	guilty	of	theft	by	unauthorized	taking	or	transfer,	the	

jury	 had	 to	 find	 that	 Viles	 “obtain[ed]	 or	 exercise[d]	 unauthorized	 control	

over	 the	 property	 of	 [the	 town]	 with	 intent	 to	 deprive	 the	 [town]	 of	 the	

property,”	 and	 that	 the	 “value	 of	 the	 property	 is	 more	 than	 $10,000.”		

17-A	M.R.S.	§	353(1)(A),	(B)(1).		Viles’s	argument	relies	upon	State	v.	Durgan,	
6	

467	A.2d	165	(Me.	1983),	an	appeal	from	a	burglary	and	theft	conviction.		In	

Durgan,	 we	 stated	 that	 “where	 the	 evidence	 is	 entirely	 circumstantial,	 to	

obtain	a	conviction	for	burglary	or	theft,	the	State	must	produce	evidence	that	

establishes	beyond	a	reasonable	doubt	that	the	defendant	was	or	had	been	at	

one	time	in	exclusive	possession	of	the	recently	stolen	property.”		Id.	at	167.		

Such	 a	 requirement	 to	 demonstrate	 a	 physical	 connection	 at	 some	 time	

between	 the	 defendant	 and	 the	 stolen	 goods	 was	 proper	 in	 the	 context	 of	

Durgan—where	 the	 defendant’s	 only	 connection	 to	 the	 goods	 was	 his	

presence	in	a	different	room	from	where	the	stolen	goods	were	found,	and	his	

occupancy	of	the	premises	was	not	exclusive.		See	also	17-A	M.R.S.	§	361-A(1)	

(2016).			

	     [¶9]	 	 Just	 three	 years	 after	 Durgan,	 in	 another	 burglary	 case,	 we	 ruled	

that,	where	there	is	other	evidence	of	guilt	besides	an	inference	arising	from	

exclusive	possession,	a	jury	need	not	rely	on	the	inference	alone	to	establish	

guilt.		State	v.	Austin,	518	A.2d	1042,	1044-45	(Me.	1986).		The	jury	may	also	

consider	 other	 available	 evidence.	 	 Id.	 	 In	 reaching	 this	 conclusion,	 we	

interpreted	 the	 “and	 not	 otherwise”	 language	 of	 M.R.	 Evid.	 303(c)	 to	 mean	

that	the	permissible	inference,	by	itself,	must	convince	the	jury	of	guilt	beyond	
                                                                                    7	

a	reasonable	doubt	only	when	the	State	relies	solely	on	the	inference	to	prove	

its	case.		Id.;	see	also	State	v.	Carsetti,	536	A.2d	1121,	1122	(Me.	1988).	

	      [¶10]		In	embezzlement	cases,	we	have	held	specifically	that	the	State	is	

not	 required	 to	 prove	 that	 the	 defendant	 exclusively	 possessed	 the	

misappropriated	property.		State	v.	Willette,	2002	ME	165,	¶¶	8-10,	809	A.2d	

617.		An	embezzlement	case	may	be	proved	by	other	circumstantial	evidence.		

Id.	

       [¶11]		Here,	the	State	did	not	 rely	 upon	 Viles’s	exclusive	possession	of	

the	 stolen	 funds	 to	 prove	 the	 theft.	 The	 State’s	 evidence	 included	 Viles’s	

access	 to	 the	 incoming	 cash	 and	 checks,	 her	 responsibility	 to	 record	 the	

transactions	 and	 prepare	 receipts	 for	 deposit	 amounts,	 and	 discrepancies	 of	

the	 amounts	 between	 the	 transactions	 and	 the	 deposits	 linked	 only	 to	 the	

transactions	 for	 which	 she	 alone	 was	 responsible.	 	 With	 this	 evidence,	 the	

State	need	not	prove	her	exclusive	possession	of	the	stolen	funds.		Id.	

	      [¶12]		Contrary	to	Viles’s	contentions,	there	was	sufficient	evidence	for	

the	 jury	 to	 find	 each	 element	 of	 theft	 by	 unauthorized	 taking	 beyond	 a	

reasonable	doubt.		Testimony	at	trial	established	that	Viles	was	the	only	town	

employee	to	accept	excise	taxes	from	residents.		Additionally,	she	was	the	only	

employee	to	prepare	the	excise	taxes	for	deposit.		In	the	years	2010	through	
8	

2014,	 deposits	 of	 excise	 taxes	 fell	 short	 by	 more	 than	 $500,000.	 	 These	

discrepancies	went	undiscovered	until	a	computer	program	was	used	in	2014	

to	 perform	 daily	 cash	 receipt	 reporting	 of	 the	 amounts	 of	 excise	 taxes	

collected.		The	discrepancies	were	not	found	until	the	computer	program	was	

put	into	use	because	Viles	underreported	the	amounts	of	excise	tax	revenues	

she	collected	for	deposit,	and	the	correct	amount	of	excise	taxes	she	collected	

was	 never	 entered	 in	 the	 town’s	 general	 ledger.	 	 Based	 upon	 this	 evidence,	

and	 “defer[ring]	 to	 all	 credibility	 determinations	 made	 by	 the	 fact-finder,”	

State	 v.	 Hodsdon,	 2016	 ME	 46,	 ¶	 8,	 135	 A.3d	 816,	 we	 conclude	 that	 the	 jury	

heard	 sufficient	 evidence	 upon	 which	 to	 find	 Viles	 guilty	 of	 theft	 by	

unauthorized	taking	pursuant	to	17-A	M.R.S.	§	353(1)(B)(1).	

B.	   Tampering	with	Public	Records	

	     [¶13]		To	convict	Viles	of	tampering	with	public	records,	the	jury	had	to	

find	that	she	“[i]ntentionally	destroy[ed],	conceal[ed],	remov[ed]	or	otherwise	

impair[ed]	 the	 verity	 or	 availability	 of	 any	 such	 record,	 document	 or	 thing,	

knowing	that	[she]	lack[ed]	the	authority	to	do	so.”		17-A	M.R.S.	§	456(1)(C).		

Again,	 we	 conclude	 that	 the	 jury	 heard	 sufficient	 evidence	 to	 find	 every	

element	of	the	crime	charged.	
                                                                                             9	

       [¶14]		The	treasurer	testified	that	the	motor	vehicle	registrations	were	

typically	 kept	 in	 a	 cabinet	 at	 the	 town	 office.	 	 The	 treasurer	 tried	 to	 find	 the	

records	 to	 “look	 at	 the	 source	 documents”	 to	 determine	 where	 the	 error	 in	

accounting	was,	but	found	them	missing.		Viles	told	the	treasurer	that	she	had	

taken	 all	 of	 the	 records	 out	 of	 the	 building,	 and	 only	 returned	 them	

“piecemeal”	 after	 the	 treasurer	 handed	 her	 a	 letter	 from	 the	 town	 attorney	

asking	 for	 their	 return.	 	 When	 the	 records	 were	 returned,	 several	 months	 of	

records	from	2013	and	the	entire	year	of	records	from	2010	were	missing.			

	      [¶15]		Viles	asserts	that	the	treasurer’s	testimony	was	not	sufficient	to	

prove	 that	 the	 cabinets	 had	 ever	 contained	 motor	 vehicle	 registrations.		

However,	 the	 town	 administrator	 testified	 that	 he	 had	 seen	 those	 exact	

records	kept	in	a	locking	file	cabinet	in	the	office.		Based	upon	the	testimony	

presented	 at	 trial,	 and	 viewing	 the	 evidence	 and	 all	 justifiable	 inferences	 in	

the	light	most	favorable	to	the	State,	see	State	v.	Michaud,	1998	ME	251,	¶	18,	

724	 A.2d	 1222,	 there	 was	 sufficient	 evidence	 for	 the	 jury	 to	 find	 that	 Viles	

intentionally	 removed	 and	 made	 unavailable	 the	 town’s	 2010	 motor	 vehicle	

registration	records,	knowing	that	she	did	not	have	the	authority	to	do	so.		

       The	entry	is:	

                      Judgment	affirmed.		
	                          	
10	

	      	       	      	      	    	
	
Walter	F.	McKee,	Esq.	(orally),	McKee	Law,	P.A.,	Augusta,	for	appellant	Claudia	
G.	Viles	
	
Janet	 T.	 Mills,	 Attorney	 General,	 and	 Leanne	 Robbin,	 Asst.	 Atty.	 Gen.	 (orally),	
Office	of	the	Attorney	General,	Augusta,	for	appellee	State	of	Maine	
	
	
Somerset	County	Unified	Criminal	Docket	docket	number	CR-2015-1186	
FOR	CLERK	REFERENCE	ONLY